             Case 2:20-cv-01249-LSC Document 1 Filed 08/25/20 Page 1 of 8                               FILED
                                                                                               2020 Aug-25 PM 12:00
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION


  Eulalia DIEGO-MIGUEL,
                                                       JURY TRIAL DEMANDED
              Plaintiff,

  v.                                                   Civil Action No.:

  OCEAN PARTNERS, LLC and
  George J. REIS,

              Defendants.


       COMPLAINT FOR VIOLATIONS OF THE FAIR LABOR STANDARDS ACT

                                       INTRODUCTION

        1.       Plaintiff Eulalia Diego-Miguel (“Plaintiff” or “Ms. Diego-Miguel”) bring this

action against her former employers, Ocean Partners, LLC and George J. Reis (collectively,

“Defendants”), for violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et seq.

(“FLSA” or “Act”). Defendants hired Ms. Diego-Miguel in 2017 to work two different shifts—

washing dishes in the evening and cleaning the dining areas in the mornings—at two well-known

restaurants they own and manage in Birmingham’s Five Points South neighborhood. Only Ms.

Diego-Miguel’s evening hours were recorded and compensated through Defendants’ payroll

system; Defendants paid her via a separate check for the morning cleaning shift. Ms. Diego-

Miguel’s hours for the two shifts regularly exceeded forty hours per workweek, yet Defendants

failed to compensate her in accordance with the FLSA’s required overtime rate for each additional

hour she worked after the first forty hours, essentially treating her morning and evenings shifts as

if they were two separate jobs performed by two different employees. Ms. Diego-Miguel seeks to



                                                   1
             Case 2:20-cv-01249-LSC Document 1 Filed 08/25/20 Page 2 of 8



recover unpaid overtime compensation, liquidated damages, reasonable attorney’s fees and costs

of suit by reason of Defendants’ violations of the Act.

                                  JURISDICTION AND VENUE

        2.      This action arises under the FLSA, 29 U.S.C. § 216(b), and thus is subject to the

jurisdiction of this Court pursuant to 28 U.S.C. § 1331.

        3.      Venue in this Court is proper pursuant to 28 U.S.C. § 1391(b) and (c) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this district.

                                              PARTIES

        4.      Plaintiff Eulalia Diego-Miguel is an adult resident of the state of Alabama currently

residing in Jefferson County, Alabama. She is a former employee of Defendants.

        5.      At all times relevant to this complaint, Plaintiff was an employee of Defendants

within the meaning of the FLSA, 29 U.S.C. § 203(e)(1), and was engaged in interstate commerce

or the production of goods for interstate commerce.

        6.      Defendant Ocean Partners, LLC (“Ocean Partners”) is an Alabama corporation

registered at 800 Shades Creek Parkway, Suite 400, Birmingham, Alabama 35209. Ocean Partners

operates the restaurants Ocean and 5 Point Public House Oyster Bar where Plaintiff worked. At all

times relevant to this complaint, Ocean Partners conducted business in the state of Alabama, and

employed Plaintiff within the meaning of the Act, 29 U.S.C. § 203(d).

        7.      Defendant George J. Reis is the owner of Ocean and 5 Point restaurants. He is a

manager of Defendant Ocean Partners, and a member and manager of RSD Partners, LLC, which

owns Ocean Partners along with FITA Partners, LLC. At all times relevant to this complaint,

Defendant Reis employed Plaintiff within the meaning of the Act, 29 U.S.C. § 203(d).




                                                     2
             Case 2:20-cv-01249-LSC Document 1 Filed 08/25/20 Page 3 of 8



        8.      At all times relevant to this complaint, Defendants had employees engaged in

commerce or the production of goods for commerce, as defined by §203(s)(1) of the FLSA, and,

on information and belief, Defendant Ocean Partners had an annual gross volume of sales made or

business done not less than $500,000.00.

                                 FACTUAL ALLEGATIONS

The Evening Dishwashing Shift

        9.      Defendant Reis hired Ms. Diego-Miguel in August of 2017 to work as a dishwasher

in the common dishwashing area that serves Ocean and 5 Point Public House Oyster Bar (“5

Point”) restaurants, located next door to each other in Birmingham’s Five Points South

neighborhood (the “evening dishwashing shift”).

        10.     Ms. Diego-Miguel’s starting wage for the evening dishwashing shift was $9.75 per

hour.

        11.     In October of 2017, Defendants increased her wage to $10.50 per hour. In July of

2018, her wage was increased to $11.35 per hour, and then to $12.00 per hour in May of 2019.

        12.     Defendants paid Ms. Diego-Miguel for the evening dishwashing shift through the

company’s payroll system on a biweekly basis.

        13.     Ms. Diego-Miguel’s regular weekly work schedule for the evening dishwashing

shift was from Tuesday through Saturday, from 3:00 p.m. until closing. Her shift usually ended

around 11:00 p.m. On particularly busy Friday and Saturday evenings she sometimes worked as

late as 1:00 or 2:00 a.m.

        14.     During a typical workweek, Ms. Diego-Miguel worked approximately thirty-five

to forty-five hours per week at the evening dishwashing shift. When she worked more than forty




                                                  3
           Case 2:20-cv-01249-LSC Document 1 Filed 08/25/20 Page 4 of 8



hours per week, Defendants compensated her at one-and-one-half her regular rate of pay in

accordance with the FLSA’s overtime provision.

The Morning Cleaning Shift

       15.        Several weeks after she started the evening dishwashing shift, Defendant Reis

offered Ms. Diego-Miguel another shift in the mornings, cleaning the dining areas, bathrooms,

windows, and other areas inside of Ocean and 5 Point restaurants (the “morning cleaning shift”).

After accepting the morning cleaning shift, she continued to work the evening dishwashing shift

as well.

       16.        Ms. Diego-Miguel’s regular weekly work schedule for the morning cleaning shift

was from Monday through Saturday, from 6:00 a.m. to noon.

       17.        Defendants paid Ms. Diego-Miguel a bimonthly wage of $950.00 for the morning

cleaning shift.

       18.        This is equivalent to an hourly wage of approximately $12.18 per hour based on

her thirty-six-hour weekly work schedule.

       19.        Defendants paid Ms. Diego-Miguel at the same rate for the morning cleaning shift

regardless of how many hours she had worked at the evening cleaning shift in any given workweek

or pay period.

       20.        Ms. Diego-Miguel was paid for the morning cleaning shift twice per month, on or

around the fifteenth and last day of each month, by handwritten checks drawn on the account of

Defendant Ocean Partners.

       21.        Ms. Diego-Miguel did not clock in and out for the morning cleaning shift, and the

hours she worked in the mornings were not included in the paycheck and employee earnings




                                                    4
           Case 2:20-cv-01249-LSC Document 1 Filed 08/25/20 Page 5 of 8



records she received from Ocean Partners, which only included her hours and pay for the evening

dishwashing shift.

       22.      Some days, when the restaurants were especially dirty from the previous night and

she had to work late at the morning cleaning shift, Ms. Diego-Miguel did not have time to go home

before her evening dishwashing shift.

       23.      Defendants essentially treated Ms. Diego-Miguel’s two shifts—cleaning the

kitchen in the morning from approximately 6:00 a.m. to noon, six days per week, and washing

dishes in the evening from approximately 3:00 p.m. until closing, five days a week—as if they

were two separate jobs performed by two different employees, thus evading the FLSA’s overtime

requirements.

Ms. Diego-Miguel’s Workplace Injuries and Departure

       24.      On August 24, 2019, Ms. Diego-Miguel slipped on a set of stairs in the area

connecting the kitchens of the two restaurants, falling and injuring her left knee. Despite pain and

swelling in her knee and difficulty walking, Ms. Diego-Miguel continued to work for Defendants

during both the morning and evening shifts.

       25.      In or around October 2019, Defendants sent Ms. Diego-Miguel to see an

occupational health doctor. Although she was initially permitted to return to work without

restrictions, she stopped working in mid-November 2019 due the injury. She underwent surgery

on her knee on November 22, 2019, and was unable to work for several months following the

surgery.

       26.      Ms. Diego-Miguel stopped working the evening dishwashing shift on or around

November 11, 2019, the day she went to see an orthopedic doctor who recommended arthroscopic

surgery on her knee. She stopped working the morning cleaning shift on or around November 15,


                                                   5
           Case 2:20-cv-01249-LSC Document 1 Filed 08/25/20 Page 6 of 8



2019, because Defendant Reis told her she needed to continue working through the end of the

bimonthly pay period.

        27.     Defendants, through their insurer, provided worker’s compensation to Ms. Diego-

Miguel for her total temporary disability for several months, starting in mid-November 2019.

        28.     In or around February of 2020, Ms. Diego-Miguel returned to work. She required

the assistance of crutches and a knee brace to move around and do her job. When she returned to

work, she only worked part-time at her dishwashing job in the afternoons, four days per week. She

did not return to the morning cleaning shift.

        29.     In or around March of 2020, Ms. Diego-Miguel fell while working and reinjured

her knee. When she stated that she was going to call her husband to pick her up and go speak with

her lawyer, Defendant Reis grew verbally aggressive with her, yelling at her to get out and go

home, slamming his hands on the table, uttering profanities, and forcing her to leave the premises

although she could not drive herself home. She went back to work on several occasions after the

second injury, but was unable to work for more than a few hours due to the pain in her knee.

        30.     Several weeks later, Defendants closed Ocean and 5 Point due to the COVID-19

pandemic. The restaurants recently reopened, but Defendants have not contacted Ms. Diego-

Miguel to ask her to return to work.

                                  COUNT ONE:
                  VIOLATION OF THE FAIR LABOR STANDARDS ACT
                               (Overtime Violations)

        31.     Plaintiff re-alleges and incorporates by reference the above paragraphs as though

fully set forth herein.

        32.      Plaintiff brings this claim against Defendants for violation of the FLSA overtime

provision, 29 U.S.C. § 207.


                                                   6
            Case 2:20-cv-01249-LSC Document 1 Filed 08/25/20 Page 7 of 8



       33.      Defendants willfully failed to pay Plaintiff one and one-half times her regular

hourly wage for every compensable hour of labor she performed over forty hours during each

workweek, in violation of 29 U.S.C. § 216(a)(1).

       34.      As a result of these violations, Plaintiff suffered damages and may bring suit

pursuant to 29 U.S.C. § 216(b).

       35.      Plaintiff is not subject to any exemptions from the FLSA’s overtime provision.

       36.      Defendants are jointly and severally liable to Plaintiff for these violations of her

rights under the FLSA.

       37.      Plaintiff is entitled to an award of damages for unpaid overtime wages, plus

liquidated damages in an equal amount, as well as attorney’s fees and costs, pursuant to 29 U.S.C.

§ 216(b).

                                      PRAYER FOR RELIEF

       WHEREORE, Plaintiff Eulalia Diego-Miguel respectfully pray that this Court:

       1.      Grant judgment in favor of Plaintiff and against Defendants, jointly and severally,

               for Plaintiff’s claims under the FLSA, and award Plaintiff monetary damages for

               unpaid overtime wage payments, plus liquidated damages in an equal amount;

       2.      Award attorney’s fees and costs;

       3.      Grant such additional and further relief as the Court deems just and proper.



                                          JURY DEMAND

       Plaintiff hereby demands a jury trial on all claims.




                                                   7
      Case 2:20-cv-01249-LSC Document 1 Filed 08/25/20 Page 8 of 8



Dated: August 25, 2020           Respectfully submitted,

                                 /s/ Jessica Vosburgh
                                 Jessica Myers Vosburgh
                                 Alabama State Bar No. 1710-A00Y
                                 ADELANTE ALABAMA WORKER CENTER
                                 2104 Chapel Hill Rd.
                                 Birmingham, AL 35216
                                 (205) 317-1481 (office)
                                 (203) 415-8368 (cell)
                                 jessica@adelantealabama.org

                                 Attorney for Plaintiff




                                      8
